DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 21- 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (U.S. Patent No. 3,513,757) in view of Cromwell (U.S. Patent No. 5,624,398).
	Regarding claim 1: Frank discloses a folding unit to fold cardboard blanks having an end panel, a corner panel, a bottom panel, and a side panel (Fig. 1; via blank with panels B), said folding unit comprising: an end panel folding element actuable to pivot about a first axis of a first hinge (Figs. 4 & 5; via pivotal/hinged 151 about its axis), a side panel folding element actuable to pivot about a second axis of a second hinge (via pivotal/hinged 156 about its axis), and, a corner panel folding element (via 153), said corner panel folding element comprising a guiding plate (via plate shape 153), said guiding plate actuable to move “independently of the end panel folding element” about at least one axis, see for example (Fig. 6; via 153 moves about and blocks the bottom panel from lifting up while the side panel is folded up (intended use language of the straight edge of the guiding plate on the corner panel, not given much patentable weight), and to initiate folding the corner panel about an axis that is substantially parallel to said second axis (via 153 folds the corner panel substantially parallel to the axis of 156); wherein said at least one axis is an axis of a third hinge running at an angle of about 0 to 60 degrees with respect to said first axis, see for example (Figs. 6-8; via pivotal panel 153 is being hinged/pivoted about its axis; column 8, lines 22-26);
The new added limitations filed on 01/06/2022, are more to intended use of the claimed apparatus parts.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.

	Frank does not disclose the amended claim of having the guiding plate actuable to move independently of the end panel folding element, while the end panel folding element remains stationary.  While Frank indeed suggest the use of corner folding plate or guiding plate actuable to move independently as set forth above, missing the independent movement to be while the end panel folding elements of the other flaps to remain stationary.  However, Cromwell discloses similar device with the use of corner folding elements to be operated independently and separate from the other side folding flaps, while the end folding elements remaining stationary at some time through the process, see for example (Fig. 12; via the corner folding plates actuated and moved separately by 163, while the other side plates being stationary).

Further, In respect to the claimed at least one axis is an axis of a third hinge running at an angle of about 0 to 60 degrees with respect to said first axis, in case applicant not satisfied that Frank disclose such claimed range, the following is noted;
It would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Frank’s axis of the corner panel to be running at an angle of about 0 to 60 degrees with respect to the first axis of the panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233;

	Regarding claim 3: Frank discloses that at least one axis is an actual axis of said third hinge, which runs at an angle of about 40 to 50 degrees with respect to said first axis, see for example (Figs. 6-8; via actual axis of 153; column 8, lines 22-26);
	Regarding claim 4: wherein said at least one axis is a virtual axis of movement of said guiding plate provided by one or more hinges (via virtual axis of 153; column 8, lines 25-30, “Each flap folder 153 is pivoted for arcuate movement about an axis in a vertical transversely extending plane”);

	Regarding claim 6: Frank discloses that the guiding plate is actuable to move about two axes, one of the two axes at least substantially parallel to said first axis and another one of the two axes at least substantially parallel to said second axis, see for example (Fig. 6; via movement of guide plate 153; column 8, lines 22-30);
	Regarding claim 7: Frank discloses the guiding plate substantially has the form of a quarter disk having a rounded tip shaped to make smooth contact with a corner panel to be folded (via rounded outer edge of plate 153);
	Regarding claim 8: Frank discloses that the guiding plate comprises: - a flat surface (via flat surface of plate 153), which in an end position of the movement of the guiding plate about said at least one axis will form a plane forming an angle of about 45 to 90 degrees with the plane of a bottom panel or top panel positioned on respectively at the folding unit; 
	Regarding claim 9: Frank discloses that the guiding plate comprises a least one of: - a flat surface (via flat surface of the guide plate 153), which in an end position of the movement of the guiding plate about said at least one axis will form a plane forming an angle of about 60 to 80 degrees with the plane of a bottom panel or top panel positioned on respectively at the folding unit;
	Regarding claim 10: Frank further comprising at least one electro-mechanic, pneumatic or hydraulic actuator coupled to move said guiding plate about said at least one axis (Fig. 6; via mechanical movement and pneumatic to activate plate 153);

	Regarding claims 21 & 25: Frank discloses a first actuator communicatively coupled to said end panel folding element to pivot said end panel folding element about said first axis; a second actuator communicatively coupled to said side panel folding element to pivot said side panel folding element about said second axis; and a third actuator communicatively coupled to said corner panel folding element to move said guiding plate about said at least one axis, see for example (Figs. 2 & 3; via the shown pneumatic cylinders & mechanical parts by each panel);
	Regarding claims 22 & 24: Frank discloses the guiding plate is further actuable to rotate about a fourth axis, said fourth axis substantially perpendicular to said third axis (via pivoting axis of plate 153 is being different and separate from other panel’s axis); the guiding plate of the corner panel actuable to move prior to the end panel folding element (Fig. 7, via corner folding member 153 moves prior to the end panel folding element 156 to fold end panel B5);(filed amendment of 01/06/2022).
	Regarding claims 23 & 26: Frank discloses that the guiding plate has substantially a shape of a quarter circle with rounded corners and an upper edge formed by said straight edge of said guiding plate (Fig. 6; via plate 153 with rounded corner).	
Regarding claim 27: Frank may not be clear regarding the claimed all three axis of the first, second, and the at least one axis to be fixed within a common plane.  However, Frank clearly suggest the claimed three axis for each of the guide plate of the corner folding panel and each of the other side panel folding elements (Figs. 5-6; via 153, 151 & 156);

Further, Frank’s indeed discloses a kind of arcuate pivotal movement of the corner folding plate 153, as a result of movement of shaped cam and cam follower, see for example (Fig. 8; via cam 155 and follower 154; column 8, lines 24-40; “Each flap folder 153 is pivoted for arcuate movement about an axis…effected, directly by the rotation of the associated panel folder, by the camming action between a cam followed 154 attached to flap folder and a serpentine cam 155”);

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 21-27 have been considered but are moot because the arguments do not apply to the combination of references as being used in the current rejection.
Applicant continue to argue the claimed intended use of the apparatus claim, something was discussed on the previous communication, via interview on Dec. 16th, 2021.
Applicant argues that the claimed guiding plate of the corner panel folding element is actable “to initiate folding the corner panel about an axis” along with moving the guiding plate to result on preventing the bottom panel 44 from lifting up while the side panel 58 is folded.  The office as set forth above and mentioned on the previously conducted interview, that such argued 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731